Exhibit 10.5(ii)
 
JOINDER AGREEMENT

 
This JOINDER AGREEMENT (the “Joinder” or the “Agreement”), dated as of January
23, 2012, by and among Spencer Trask Ventures, Inc., a Delaware corporation, and
a registered broker-dealer and member of the Financial Industry Regulatory
Authority (“STV”), Organovo, Inc., a Delaware corporation (“Organovo”), Organovo
Holdings, Inc., a Nevada corporation (“Pubco”) and Signature Bank (the “Escrow
Agent”), a New York State chartered bank.  Capitalized terms used herein but not
otherwise defined shall have the meanings set forth in the Escrow Deposit
Agreement (as defined below).
 
WHEREAS, STV, Organovo and the Escrow Agent entered into an Escrow Deposit
Agreement, dated as of December 1, 2011 (the “Escrow Agreement”), a copy of
which is attached hereto as Exhibit A, and whereas it is a condition of the
transactions set forth therein that Pubco become a party thereto and that Pubco
agrees to do so in accordance with the terms hereof.


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Joinder hereby agree as follows:


1.           Agreement to be Bound.  Pubco hereby agrees that upon execution of
this Joinder, it shall become a party to the Escrow Agreement and shall be fully
bound by, and subject to, all of the representations, warranties, covenants
(including, without limitation, indemnification obligations) and the other terms
and conditions that are applicable to Pubco as stated therein.


2.           Successors and Assigns.  This Joinder shall be binding upon and
enforceable by STV, Organovo, Escrow Agent and Pubco and their respective
successors, heirs and assigns.


3.           Counterparts.  This Joinder may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.


4.           Governing Law.  This Agreement shall be construed in accordance
with and governed by the law of the State of New York (without regard to choice
of law provisions thereof).
 
 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned hereby executes the Joinder Agreement.
 

  ORGANOVO HOLDINGS, INC.            
By:
/s/ Deborah Lovig       Name:  Deborah Lovig       Title:    President and CEO  
       

 
 
ACCEPTED AND AGREED TO
this 23rd day of January, 2012


 
ORGANOVO, INC.
 

     
By:
/s/ Keith Murphy     Keith Murphy     President & Chief Executive Officer      
 

 
SPENCER TRASK VENTURES, INC.



     
By:
/s/ John Heidenreich     John Heidenreich     President      

 
SIGNATURE BANK
 

     
By:
/s/ Cliff Broder     Name:  Cliff Broderve Officer     Title:    Group Director
SR-VP      




     
By:
/s/ Steven Denoff     Name:  Steven Denoff     Title:    Associate Group
Director      

 
 
2

--------------------------------------------------------------------------------

 